DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of the Group I, Species II, claims 1-11 and 14-20 in the reply filed on 11/21/2022 is acknowledged. Accordingly, the non-elected claims 12 and 13 have been withdrawn from further consideration on the merits. The Office action on the elected claims 1-11 and 14-20 follows.

Claim Objections

Claims 1-20 are objected to because of the following informalities:  inconsistent terminology, e.g., “condenser chassis” vs. “condensing chassis” (e.g., claim 1, ll. 5-7; claim 14, ll. 10-12, etc.); “cooling liquid” vs. “cooling fluid” vs. “two-phase liquid coolant” (e.g., claim  20, etc.); “sealed container” vs. “sealed containment” (e.g., claims 2 and 15, etc.), etc. 
	Further, claims on numerous instances recite the limitation a “cooling liquid management module” (e.g., claims 6-8, 19, 20, etc.) evidently referring to the management module for the “cooling fluid”. However, the “cooling fluid” has not been introduced yet. This produce awkwardness and ambiguity. Applicant must clearly and positively set forth the two-phase liquid coolant”, “cooling fluid” and then proceed with introduction of the “two-phase coolant management module” and “cooling fluid management module”. Also, Applicant must clearly delineate between the “two-phase liquid coolant”, “cooling fluid”, “two-phase liquid coolant management module”, and “cooling fluid management module”, etc.
	The Office reminds Applicant that the uniform terminology should be used throughout the claims. The claimed terminology should be consistent with the terminology of the specification and should follow the nomenclature of the specification.  The terms and phrases used in claims must have a clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
	Furthermore, claims on numerous instances recite incorrect articles before various limitations (or fail to recite any article), e.g., claims redundantly recite an article “a” before limitation “vapor” (e.g., claim 1, last line; claim 14, last line; etc.); before limitation “two-phase liquid coolant” (e.g., claim 5, l. 4; claim 10, l. 6; claim 14, l. 13; etc.).
	Furthermore, on numerous instances claims omit any articles before limitations (e.g., before “cooling liquid”, claim 7, l. 4 and claim 20, l. 4; before “two-phase liquid coolant”, claim 14, l. 3; before “cooling fluid”, claim 14, l. 4, etc.).
	Furthermore, claims 1 and 14 are awkwardly drawn, i.e., they introduce a “vapor” without pointing out the “vapor” of what (evidently of the “two-phase liquid coolant”). The claims should positively set forth the “two-phase liquid coolant” and then proceed with introduction of the “vapor” and “liquid” phases thereof.
	Furthermore, claim 5 recites the limitation a “coolant unit” and claim 7 recites the limitation an “external cooling source”. It’s not clear whether claims refer to the same thing or not. The same goes for claims 18 and 20. Clarification is required.
	Appropriate corrections are required. Applicant’s cooperation is hereby requested in correcting of any remaining errors and informalities of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 8, 15, and 16, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claims 2 and 15 recite the limitations: “wherein the internal chassis, the external chassis, or the condenser chassis comprises a sealed container”. Furthermore, the parent claims 1 and 14 recite the limitations: “a condenser unit housed in the condensing chassis to condense a vapor into a two-phase liquid coolant”. Further, the specification in par. [0025] teaches that “Vapor from the internal chassis 103 rises up to the cooling chassis 105 and is condensed back into liquid phase”. Therefore, it’s not clear how the vapor can reach the condenser to be condensed into liquid if the internal chassis and condenser chassis are “sealed container”. Accordingly, the subject matter of claims 2 and 15 is not enabled. 
	After considering all of the Wands factors (and specifically, that there is no adequate direction provided by the inventor/applicant,  no existence of the working examples (as per the current record), and  that there is low predictability of the claimed functions in the relevant arts), the Office has concluded that the quantity of experimentation needed to make or use the invention based on the content of the instant disclosure will be high and undue to a person of the ordinary skill, and therefore, such a person will not be able to make and use the claimed invention without resorting to undue experimentation. See In re Brown, 477 F.2d 946, 177 USPQ 691 (CCPA 1973);  In re Ghiron, 442 F.2d 985, 169 USPQ 723 (CCPA 1971).
	The remaining deepened claims 3, 8, and 16 have been also rejected since they inherit the aforementioned problems of the parent claims 2 and 15.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 14, and 15, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,416,736 to Dupont et al. (Dupont).
	Regarding claims 1, 2, 14, and 15, as best understood, Dupont discloses an information technology (IT) equipment cooling system (Fig. 1, 2), comprising: a coolant unit (4) to supply two-phase liquid coolant (14); and a cooling loop (9) to deliver cooling fluid (col. 5, ll. 59-61); and an electronics system packaging (2) coupled to the coolant unit (4) and connected to the cooling fluid loop (9), the electronics system packaging comprising: an external chassis (1); an internal sealed container chassis (20) housed within the external chassis; a condenser sealed container chassis (8) housed within the external chassis, the condensing chassis situated on top of the internal chassis; a condenser unit (8) housed in the condensing chassis to condense a vapor (14V) into a two-phase liquid coolant (14L); and information technology (IT) electronics (21, 22) housed within the internal chassis (20), wherein the IT electronics are at least partially submerged within the two-phase liquid coolant, wherein, while the IT electronics provide IT services, the IT electronics generate heat that is transferred to the two-phase liquid coolant (14) thereby causing at least some of the two-phase liquid coolant to turn into a vapor (14V).

Claims 1-3, 6, 8, 9, 11, 14-16, and 19, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,328,964 to Shelnutt et al. (Shelnutt).
	Regarding claims 1, 2, 14, and 15, as best understood, Shelnutt discloses an information technology (IT) equipment cooling system (Fig. 2-5, 12, 13), comprising: a coolant unit (1230, 1330) to supply two-phase liquid coolant (412); and a cooling loop (467) to deliver cooling fluid (col. 13, ll. 23-28); and an electronics system packaging (400) coupled to the coolant unit and connected to the cooling fluid loop, the electronics system packaging comprising: an external sealed container chassis (405); an internal chassis (205) housed within the external chassis; a condenser sealed container chassis (460, 465, 457) housed within the external chassis, the condensing chassis situated on top of the internal chassis (Fig. 4); a condenser unit (467) housed in the condensing chassis to condense a vapor (422) into a two-phase liquid coolant (412, 462); and information technology (IT) electronics (200) housed within the internal chassis (205), wherein the IT electronics are at least partially submerged within the two-phase liquid coolant (412), wherein, while the IT electronics provide IT services, the IT electronics generate heat that is transferred to the two-phase liquid coolant (412) thereby causing at least some of the two-phase liquid coolant to turn into a vapor (422).
	Regarding claims 3 and 16, Shelnutt discloses a liquid level sensor (535) coupled to the internal chassis (205) to sense a level of the two-phase liquid coolant (412) contained within the internal chassis.
	Regarding claims 6 and 19, Shelnutt discloses a cooling liquid management module (1850) housed within the external chassis (col. 44, ll. 60-63), but outside of the condenser chassis (1660), (Fig. 18).
	 Regarding claim 8, Shelnutt discloses the liquid level sensor (1320) is to cause a two-phase coolant management module (1350) to regulate a flow of the two-phase liquid coolant (col. 39, ll. 7-17) and a cooling liquid management module (1850) to regulate a flow of the cooling liquid (col. 45, ll. 8-19).
	Regarding claim 9, Shelnutt discloses that the internal chassis housed within the external chassis comprises a plurality of internal chassis, wherein each of the plurality of internal chassis houses corresponding IT electronics that provides IT services (Fig. 8; col. 45, ll. 41-57).
	Regarding claim 11, Shelnutt discloses that the condenser chassis (460, 465, 467) and the internal chassis (205) are packaged within the external chassis (405), wherein the internal chassis comprises a plurality of internal chassis (Fig. 8; col. 45, ll. 41-57).
	
Claims 1, 2, 14, and 15, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8, 806, 749 to Campbell et al. (Campbell).
	Regarding claims 1, 2, 14, and 15, as best understood, Campbell discloses an information technology (IT) equipment cooling system (Fig. 2, 7A), comprising: a coolant unit (200) to supply two-phase liquid coolant (522); and a cooling loop (531-533) to deliver cooling fluid (col. 7, ll. 50-55); and an electronics system packaging (Fig. 7A) coupled to the coolant unit and connected to the cooling fluid loop, the electronics system packaging comprising: an external sealed container chassis (520); an internal chassis (513, 550) housed within the external chassis; a condenser sealed container chassis (540, 541) housed within the external chassis, the condensing chassis situated on top of the internal chassis (Fig. 7A); a condenser unit (541) housed in the condensing chassis to condense a vapor (523) into a two-phase liquid coolant (522); and information technology (IT) electronics (511) housed within the internal chassis (513, 550), wherein the IT electronics are at least partially submerged within the two-phase liquid coolant (522), wherein, while the IT electronics provide IT services, the IT electronics generate heat that is transferred to the two-phase liquid coolant (522) thereby causing at least some of the two-phase liquid coolant to turn into a vapor (523).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shelnutt taken alone.
	Regarding claims 4 and 17, Shelnutt discloses a two-phase coolant management module (1350) outside of the internal chassis (Fig. 13). Further, Shelnutt teaches that the a two-phase coolant management module may be housed within the external chassis (col. 44, ll. 60-63). However, Shelnutt does not explicitly disclose that the two-phase coolant management module is housed within the external chassis but outside of the internal chassis.
	However, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to dispose the two-phase coolant management module of Shelnutt at any suitable location, including as claimed, in order to achieve desired thermal, mechanical and electrical characteristics of the apparatus, while not exceeding targeted production costs thereof, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
	Regarding claim 10, Shelnutt discloses all as applied to claim 9 above, but does not explicitly disclose that each of the plurality of internal chassis comprises a corresponding fluid level sensor coupled to the internal chassis and a corresponding two-phase coolant management module, wherein the corresponding fluid level sensor to cause the corresponding two-phase coolant management module to regulate a flow of a two-phase liquid coolant from a coolant unit to the internal chassis.
	It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to provide each of the plurality of internal chassis of Shelnutt with a corresponding fluid level sensor coupled to the internal chassis and a corresponding two-phase coolant management module, wherein the corresponding fluid level sensor to cause the corresponding two-phase coolant management module to regulate a flow of a two-phase liquid coolant from a coolant unit to the internal chassis, in order to predictably control level and flow rate of the two-phase coolant in each of the internal chassis, thus effectively enhancing cooling efficiency, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Allowable Subject Matter

Claims 5, 7, 18, and 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and subject to obviation of the objections as explained above.

The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding claim 5, the limitations of claim 5 (“the two- phase coolant management module is coupled between a first inlet port of the external chassis and an inlet port of the internal chassis, wherein the two-phase coolant management module is to regulate a flow of a two- phase liquid coolant from a coolant unit to the IT electronics within the internal chassis”) in combination with all of the limitations of claims 1 and 4, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
	Regarding claim 7, the limitations of claim 7 (“the cooling liquid management module couples a second inlet port of the external chassis to an inlet port of the condenser chassis, wherein the cooling liquid management module is to regulate a flow of cooling liquid from an external cooling source to the condenser unit within the condenser chassis”) in combination with all of the limitations of claims 1 and 6, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
	Regarding claim 18, the limitations of claim 18 (“the two- phase coolant management module is coupled between a first inlet port of the external chassis and an inlet port of the internal chassis, wherein the two-phase coolant management module is to regulate a flow of a two- phase liquid coolant from the coolant unit to the IT electronics within the internal chassis”) in combination with all of the limitations of claims 14 and 17, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
	Regarding claim 20, the limitations of claim 20 (“the cooling liquid management module couples a second inlet port of the external chassis to an inlet port of the condenser chassis, wherein the cooling liquid management module is to regulate a flow of cooling liquid from an external cooling source to the condenser unit within the condenser chassis”) in combination with all of the limitations of claims 14 and 19, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.

Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, because of the teachings of various liquid cooling arrangements for electronic and electrical devices. Further, the US 3586101, 4619316, 8014150, 8619425, etc., teach liquid cooling arrangements employing two-phase coolants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835